Case 16-34595-SLM     Doc 146    Filed 06/05/20 Entered 06/05/20 13:22:45          Desc Main
                                Document      Page 1 of 2




                                                         Order Filed on June 5, 2020
                                                         by Clerk,
                                                         U.S. Bankruptcy Court
                                                         District of New Jersey




DATED: June 5, 2020
Case 16-34595-SLM   Doc 146    Filed 06/05/20 Entered 06/05/20 13:22:45   Desc Main
                              Document      Page 2 of 2




                                                     June 10, 2020
                                                     XXXXXXXX
